UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 23, 2013 Rocky Mountain Chocolate Factory, Inc. (Exact name of registrant as specified in is charter) Colorado 0-14749 84-0910696 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 265 Turner Drive Durango, Colorado 81303 (Address, including zip code, of principal executive offices) Registrant's telephone number, including area code: (970) 259-0554 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On May 23, 2013, Rocky Mountain Chocolate Factory , Inc. (the “Company”) issued a press release reporting is results of operations and financial condition for the quarter and year ended February 28, 2013. A copy of the press release is furnished as Exhibit 99.1 to this Form 8-K. Item 7.01. Regulation FD Disclosure. On May 23, 2013, the Company issued a press release announcing a quarterly cash dividend and the press release is furnished as Exhibit 99.2 to this Form 8-K. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Earnings Press Release dated May 23, 2013 Dividend Press Release dated May 23, 2013 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. Date: May 23, 2013 By: /s/ Bryan J. Merryman Bryan J. Merryman, Chief Operating Officer, Chief Financial Officer, Treasurer and Director EXHIBIT INDEX Exhibit No. Description Earnings Press Release dated May 23, 2013 Dividend Press Release dated May 23, 2013
